DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Arguments/Request for Reconsideration filed on 05/25/2022 has been entered.  Claims 1-20 are pending.  No amendment is made to pending claims 1-20.

Response to Arguments
	In the Remarks, Applicant argues in substance that:
Applicant’s argument regarding the rejections under 35 U.S.C. 101 that the word association topology cannot be stored in the human mind, but need to be stored in a computer (see page 2 of Remarks).
	In reply to this argument, Examiner disagrees because paragraph [0114] of the Specification (published version) has stated “In this method, by only using an existing word association topology or manually constructing a word association topology, keywords of the original document are selected from candidate words of the original document and node words in the word association topology satisfying a condition of association with the candidate words.”  Thus, a “word association topology” can be manually constructed in the form of mental process towards an abstract idea.  Although the applicant has pointed out there are many methods to calculate an association degree between a word and document, for example, Term Frequency-Inverse Document Frequency algorithm, Latent Semantic Indexing algorithm, Word Mover’s Distance algorithm or the like, the cited claimed language fails to include language integrating the abstract idea into practical application and/or indicating significantly more than the judicial exception.
	For these reasons, the claims as indicated in the office action are ineligible.  Therefore, Examiner’s maintained the rejections under 35 U.S.C. 101.

Applicant’s arguments, see pages 4-7 of Remarks filed on 05/25/2022, with respect to rejection under 35 U.S.C. 103 under Zhao in view of Dang have been fully considered and are persuasive.  Therefore, the rejection under 35 U.S.C. 103 has been withdrawn.  However, claims 1-20 would be allowable over the cited prior art if all independent claims are rewritten to overcome the rejections under 35 U.S.C. 101 set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a keyword extraction method comprising steps “receiving…”, “extracting…”, “acquiring…”, “inquiring…”, “determining…” and “selecting…”.  These steps recite a mental processes.  A person could mentally these steps without using a computer and nothing in the claim element precludes the steps from practically being performed in the mind.  The claim limitations, under broadest reasonable interpretation, covers performance of the limitations in the mind without a computer, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim 1 does not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim 1 fail to integrate the abstract idea into a practical application.  Thus, the claim is directed to an abstract idea.

Claims 2-4 recite additional steps of “extracting…”, “calculating…”, “selecting…”, “clustering…”, and “determining…”.  The limitation(s), as drafted, a process that under its broadest reasonable interpretation covers performance of the limitation in the mind without the need of a computer.  The limitation(s) in the context of this claim encompasses the user manually “extracting…”, “calculating…”, “selecting…”, “clustering…”, and “determining…”.  Since the claims do not resolve the statutory deficiencies of their parent independent claim 1 for which they depend upon, nor are they integrated into a practical application, and nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims 2-4 are directed to an abstract idea.

Claim 5 recites “the first association degree…is calculated according to formula…”.  The limitation(s), as drafter, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without the need of a computer.  The limitation(s) in the context of this claim encompasses the user manually calculating the association degree using a formula.  Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claim 5 is directed to an abstract idea.
 
Claims 6-8 recites additional steps of “determining…”, “selecting…”, and “inquiring…”.  The limitation(s), as drafted, a process that under its broadest reasonable interpretation covers performance of the limitation in the mind without the need of a computer.  The limitation(s) in the context of this claim encompasses the user manually  “determining…”, “selecting…”, and “inquiring…”.  Since the claims do not resolve the statutory deficiencies of their parent independent claim 1 for which they depend upon, nor are they integrated into a practical application, and nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims 6-8 are directed to an abstract idea.

Claims 9 is rejected under similar rationale as claim 1, as it only additionally recites a processor, memory and apparatus, which are generic computer components.  Since the processor, memory and apparatus are recited at a high level of generality (generic computer components that perform generic computer functions) they amount to no more than applying the judicial exception using generic computer components.  Accordingly, the processor, memory and apparatus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 9 is therefore directed to an abstract idea.
Claims 10-16 are rejected under similar rationale as claims 2-8, respectively.

Claim 17 is rejected under similar rationale as claim 1, as it only additionally recites a non-transitory computer-readable storage medium, instructions in the storage medium, and a processor of a mobile terminal.  Since the non-statutory computer-readable storage medium, and the processor of the mobile terminal are recited at a high level of generality (generic computer components that perform generic computer functions) they amount to no more than applying the judicial exception using generic computer components.  Accordingly, the non-statutory computer-readable storage medium and the processor of the mobile terminal do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 17 is therefore directed to an abstract idea.

Claims 18-19 are rejected under similar rationale as claim 1, as it only additionally recites an electronic system.  Since the electronic system is recited at a high level of generality (generic computer components that perform generic computer functions) it amounts to no more than applying the judicial exception using generic computer components. Accordingly, the recited system does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims 18-19 are therefore directed to an abstract idea.

Claim 20 is rejected under similar rationale as claim 1, as it only additionally recites a mobile, a server, a display screen and an audio component.  Since the mobile, the server, the display screen and the audio component are recited at a high level of generality (generic computer components that perform generic computer functions) they amount to no more than applying the judicial exception using generic computer components.  Accordingly, the recited mobile, server, display screen and audio component do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 20 is therefore directed to an abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177